•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00632-CV

Raul REYES, Jr.,
Appellant

v.

Monica REYES,
Appellee 

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-01711
Honorable Jim A. Rausch, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: December 23, 2009

DISMISSED FOR WANT OF PROSECUTION

            The clerk’s record was originally due on September 25, 2009.  On October 6, 2009, the trial
court clerk filed a Notification of Late Record, stating that the clerk’s record is complete, but has not
been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee.  On October
20, 2009, this court ordered appellant to provide written proof to this court no later than October 30,
2009 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s
fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.  Our order cautioned
appellant that if he failed to respond within the time provided, this appeal would be dismissed for
want of prosecution.  See Tex. R. App. P. 37.3(b).  Appellant did not respond.  Accordingly, on
November 16, 2009, this court ordered appellant to show cause in writing no later than November
23, 2009 why this appeal should not be dismissed for want of prosecution.  See Tex. R. App. P.
37.3(b), 42.3(b).  Appellant has not responded.
            This appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  
Costs of appeal are taxed against appellant.
 
PER CURIAM